DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 
Claim Objections
3.	Claims 3 and 9 are objected to because of the following informalities:  claims 3 and 9 each recites “adapters” or “adapter”, which should be “adaptors” or “adaptors” to be in consistent spelling with the rest of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boltanski et al. (2014/0315145) in view of Greenberg (2012/0230567). 
Regarding claim 1, Bolstanski et al. discloses an articulator (Fig. 5) comprising an maxillary member 30 (upper arm) and 5a mandibular member 30 (lower arm) wherein the maxillary and mandibular members are connected to each other via condylar articulation 61 (Figs. 4-5). 
The articulator further comprises a maxillary/upper adaptor 40 attachable or attached to the maxillary member 30; and a mandibular/lower adaptor 40 attachable or attached to the mandibular member (Figs. 4-5). 
10303There is a maxillary/upper alignment member 100 form-fittingly connected (at 70) to the maxillary adaptor 40 and a mandibular/lower alignment member 100 form-fittingly connected to the mandibular adaptor 40, wherein the alignment members 100 abut each other and are automatically alignable against 15each other (Figs. 5 and 10). 
Regarding the newly recited limitation “aligned in a vertical alignment”, note that the alignment member 100 are aligned in a vertical alignment with the adaptor 40 at connection area 70 (Fig.4).  That is, adaptor’s bar 44 is vertically aligned with alignment member’s block 130; and adaptor’s prong 70 is vertically aligned with alignment member’s aperture 135 (Fig. 4).  

Greenberg discloses scanning members or indicators (fiducial markers 2 and SKD 3) for indication of an arrangement resulting from the alignment members (models) and the adaptors (mounting plates) aligned in vertical alignment and wherein a relative position of the arrangement in relation to the articulator is detectable via a scanner (paragraph 50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolstanski by including scanning members or indicators on the alignment members in order to detect via a scanner the relative positions of the components of the articulators as taught by Greenberg.   

As to claims 2-3 and 9, Bolstanski discloses the alignment members 105 being teeth models 105 (Fig. 10 paragraph 79) but fails to disclose such claimed casting compound.  Greenberg discloses a casting compound as a fixing material that is curable, for form-fitting alignment between the maxillary adaptor and the maxillary alignment member or between the mandibular adaptor and the mandibular alignment member 25(paragraph 45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolstanski by utilizing a casting compound as a fixing material that is curable, for form fitting alignment between the adaptor and the alignment member as taught by Greenberg.   

 As to claim 4, Bolstanski discloses it is well known for adaptor 40 and alignment member 100 form-fittingly connected by a screwable clamping assembly (paragraph 7).  It would have been obvious to one having ordinary skill in the art before the effective 

As to claim 5, Bolstanski shows the alignment members upon alignment to each other, form at least one flush surface (see Fig. 2).  
As to claim 6, in Fig. 9, Greenberg discloses that the at least one scanning member 2is formed by a line or edge (at element 4) at an alignment member 5 (Fig. 9).  As to claim 7, the at least one scanning member (radiographic template 1 in Fig. 7) is formed by a dividing line between the maxillary alignment member (upper model) and the mandibular alignment member (lower model) which extends in an occlusal plane (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolstanski by utilizing such line or edge or dividing line as suitable shapes and/or elements for scanning members or indicators as taught by Greenberg.  
As to claim 8, note that “by magnetic promotion” is a product-by-process recitation.  Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Bolstanski/Greenberg discloses the end product and the structures thereof as claimed, 

As to claims 10-11, 30=== the maxillary adaptor is releasably attached to the maxillary member by a magnetic connection, and the mandibular member is releasably attached to the mandibular adaptor, note that Bolstanski also shows the upper member being released from the upper arm of the articulator (Figs. 1-10, paragraph 94).   Note that “by magnetic promotion” is a product-by-process recitation. Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Bolstanski/Greenberg discloses the end product and the structures thereof as claimed, i.e. the alignment members adhere to each other; thus the burden is shifted to applicant to show an unobvious difference.  Particularly, note that Bolstanski discloses magnetic coupling arrangement (paragraph 94). 
As to claim 12, Greenberg shows the scanning member (SKD 3) having a vertical groove in the sagittal plane at a line or edge of an alignment member (Figs. 7-9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolstanski by utilizing such vertical groove as .  


6.	Claims 15-16 are rejected under 35 U.S.C.103 as being unpatentable over Bolstanski in view of Greenberg, and further in view of Schmitt (2007/0190492). 
	Bolstanski/Greenberg discloses an articulator as detailed above with respect to claim 1.  Bolstanski/Greenberg fails to disclose a scanner as claimed.  Schmitt discloses a scanner 62 comprising a mounting area 60 that is compatible to the maxillary adaptor and/or the mandible adaptor (mounting plate 49) and wherein an arrangement of alignment members is storable in or at the scanner for scanning (paragraph 90).  Schmitt discloses an articulator having a first retention plate 60 at the maxillary member 32 and a second retention plate 60 at the mandibular member 34 (Fig. 5), 5and wherein the first and second retention plates each cooperate with counter retention plates which are each formed with an adaptor 49, and wherein the mounting area comprises at least one of the first and second retention plates that form-fittingly matches at least one of the counter retention plates 10of one of the adaptors (Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolstanski/Greenberg by incorporating a scanner and corresponding first and second retention plates in the articulator in order to effectively scan the teeth models as arranged on the articulator.  



Response to Arguments
7.	Applicant’s arguments with respect to the amendment made to the claims have been considered but are not persuasive.  
Applicant argues that Bolstanski discloses a horizontal alignment, not a vertical alignment, between the adaptor and alignment member.  However, note that Bolstanski’s adaptor 40 is in vertical alignment with alignment member 100 at connection area 70 (Fig.4).  That is, adaptor’s bar 44 is vertically aligned with alignment member’s block 130; and adaptor’s prong 70 is vertically aligned with alignment member’s aperture 135 (Fig. 4).  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAO D MAI/
Examiner, Art Unit 3772